Citation Nr: 1209244	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  06-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to service connection for chronic headaches, claimed as secondary to residuals of a shrapnel wound to the head, and as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable initial rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for a headache disorder; denied service connection for a skin disability, including due to exposure to Agent Orange, and granted service connection for bilateral hearing loss and assigned a noncompensable initial rating, effective August 1, 2001.  The Veteran perfected appeals on these issues to the Board in February 2006.  

In a November 2007 rating decision, the RO granted service connection for a left frontal scalp scar as a residual of a shrapnel wound to the head and assigned a noncompensable initial rating effective October 11, 2007.  No appeal was taken from that determination.  Hence, it is not for appellate consideration.  In a February 2009 decision, the Board granted service connection for a skin disability.  As such, that issue is no longer for appellate consideration.  

In February 2009, the Board also remanded the issue of entitlement to service connection for a headache disorder for further evidentiary development.  Subsequently, the Board requested an opinion from a physician with the Veterans Health Administration (VHA).  The requested opinion was provided in January 2011 and an addendum was requested and provided in November 2011.  The Veteran and his representative were provided copies of the opinions and accorded a 60-day period to reply pursuant to 38 C.F.R. § 20.903 (2011).  The case has been returned to the Board for review.  



FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's current headache disorder was not incurred in or aggravated by his active military service, including any injuries sustained during combat.  

2.  The most probative evidence of record shows that the Veteran's current headache disorder is not proximately due to or aggravated by his service-connected PTSD.  

3.  Audiometric findings in April 2003 show that the Veteran had no worse than Level I hearing acuity in his right ear and Level I hearing acuity in his left ear.  


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or aggravated by active military service, and is not proximately due to or aggravated by a service-connected disability, to include residuals of a shrapnel wound to the head and PTSD.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(2006); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  The criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The Veteran's claim was initiated shortly after the enactment of the VCAA.  In an August 2002 letter, prior to the rating decision on appeal, he was provided notice regarding what information and evidence was needed to substantiate his claim for service connection.  In a March 2006 letter, he was informed of how disability ratings and effective dates were assigned.  In a February 2007 letter, he was again advised of the evidence required to substantiate his claim, the division of responsibilities between the parties in obtaining evidence, and how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless because the claim was readjudicated post remand, including in November 2007 and February 2010 supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  

With regard to the Veteran's appeal of the initial rating assigned for his bilateral hearing loss, because the July 2003 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).   

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the hearing loss disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, private and VA treatment reports, lay statements, the Veteran's statements, several VA examination reports, and a VHA opinion and addendum.  

The Board notes that VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Similarly, the VHA opinion and addendum also reflects that the examiner reviewed the Veteran's past medical history, his lay statements, his current complaints, and rendered an opinion that was supported by citations in the record.  The audiological evaluation included studies necessary to rate the Veteran's bilateral hearing loss relevant to the rating criteria for that disability.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board observes that in its initial VHA opinion request, it also sought a response to the question regarding the relationship between the Veteran's service-connected residuals of a shrapnel wound and his headaches, but the physician did not specifically address that question.  However, the Board finds that this flaw does not render the duty to assist unmet.  There are several opinions in the file with regard to that aspect of the Veteran's appeal, which as noted above, have been found to be satisfactory on the question of the relationship between the service-connected residuals of a shrapnel wound to the head and his current headache disorder.  As such, the Board finds that there has been substantial compliance to the development directives requested by the Board in conjunction with this claim.  Hence, the Board finds that VA's duty to assist has also been met in this case and further remand is not warranted.  Stegall v. West 11 Vet. App. 298 (1998).  

Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  Significantly, effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, since the Veteran's claim was initiated prior to that date, the former version of 38 C.F.R. § 3.310 is applicable.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to grant service connection.  Collette v. Brown, 82 F.3d. 389 (1996).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence as discussed above.  See generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Additionally, in adjudicating a claim, the Board must assess the competence and credibility of the veteran and other lay witnesses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the preponderance of the evidence is against the claim for service connection for a headache disorder, including secondary to service-connected residuals of a shrapnel wound to the head and PTSD.  The record reflects that the Veteran served in the Republic of Vietnam during the Vietnam Era.  His awards and decorations include the Purple Heart.  He has established service connection for a scalp laceration scar as a residual of a shrapnel wound to the head, and he presently asserts that he has a chronic headache disorder that had its onset in service from the time of the shrapnel wound.  His separation examination report noted that the Veteran sustained a scalp laceration in September 1968.  Therefore, the Veteran has one of the elements required to substantiate his claim for service connection, namely evidence of in-service injury.  

He also has another one of the elements required to substantiate his claim for service connection, namely a current disability.  Recent treatment reports as well as several VA examination reports show that the Veteran has been clinically assessed as having a chronic headache disorder.  

However, based on the evidence of record, the Board concludes that service connection for a headache disorder, including as secondary to service-connected residuals of a shrapnel wound to the head and PTSD may not be granted because the most probative evidence of record (the April 2003, October 2007, March 2009 VA examination reports and the January 2011 VHA opinion with November 2011 addendum) concludes that the currently diagnosed disability is not related to the Veteran's military service, including the scalp laceration he sustained in service or his service-connected PTSD.  See Winsett, supra.  These opinions were based on a full review of the record, as well as the Veteran's statements regarding the initial injury and his reports of continuity of symptomatology, the treatise evidence, and the lay statements of record submitted in support of the claim.  The three VA examination reports were also based on a thorough clinical evaluation of the Veteran.  

The April 2003 (with June 2003 e-mail addendum), October 2007 and March 2009 VA clinicians explained that, despite the Veteran's assertions to the contrary, the Veteran's service treatment records did not denote any complaints related to a chronic headache disorder; and his post-service clinical records did not show any complaints of, or treatment for, headaches until more than 30 years after his discharge from service.  Additionally, in the March 2009 report, the physician noted that studies had shown that if a projectile caused a head injury or traumatic brain injury and resulted in long-standing or chronic headaches, the symptoms of the headache have their onset very soon after the injury.  In the Veteran's case, he specifically denied chronic headaches at the time of his separation, one year after the injury.  He further noted that there was no evidence in his clinical evaluation of the Veteran that would suggest that his headaches were secondary to the shrapnel wound.  Hence, in light of these factors, it was opined that the Veteran's current headache disorder was less likely due to the incident he experienced in service.  See Bloom, supra.  

Moreover, the Board observes that there are no medical records documenting complaints of headaches to satisfy the continuity of symptomatology requirement of § 3.303(b) until more than 30 years after discharge.  Critically, the Board observes that the Veteran is competent to report that he has experienced headaches since the scalp laceration in service - headaches are capable of lay observation.  His wife and daughter have also submitted written statements to the effect that the Veteran has experienced headaches on a consistent basis since they have known him (although from the dates provided it does not appear that either of them could provide personal comment with regard to the Veteran's health in the years immediately after his discharge.  For example, his spouse reported in 2007 that she had been married to the Veteran for 32 years.  Hence, her relationship with the Veteran would have commenced in 1975, more than five years after his discharge.  Additionally, there is no indication that the Veteran's daughter was alive at the time he was separated from service).  

However, in his Report of Medical History, completed in November 1969, more than one year after his scalp laceration in September 1968, the Veteran specifically denied frequent or severe headaches, and no neurological deficits or residuals due to the scalp laceration were found upon clinical evaluation at separation.  Hence, in light of this clearly contradictory statement made more contemporaneous to the initial injury, the Board finds that the Veteran's statements with regard to experiencing headaches from the time of the scalp laceration in September 1968 to be lacking in credibility.  Notably, the Veteran did check "yes" to several symptoms listed on the form - hence, any assertion that he merely completed the form in a rush to be discharged would appear to be self-serving more than 30 years later.  

The Board also observes that the Veteran's report of headaches has been inconsistent.  At times, he has stated that he has had a headache every day since the initial injury.  However, in a January 2003 private treatment record, the Veteran reported his past medical history to the provider, but there was no mention of complaints of chronic headaches.  Moreover, upon VA examination in April 2003, the Veteran reported that he began to experience bifrontal non-throbbing headaches only several years ago.  Upon VA examination in January 2005, there was no mention of any headache complaints.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, the Board finds that the lack of clinical evidence reflecting treatment pertaining to headaches until many years (more than 30) after his discharge from active service, along with the Veteran's inconsistent reported history, are against his claim for service connection.  

Furthermore, although the Veteran, his spouse, and his daughter are competent to report that he has headaches, they are not competent to provide an opinion requiring medical knowledge, such as a diagnosis or a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For example, they can report the presence of a headache, but they are not competent to diagnose the Veteran with a chronic headache disorder in contrast to occasional tension headaches that virtually all people experience; and they are not competent to relate the Veteran's headaches to a specific cause.  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board finds that little probative weight can be assigned to the statements regarding experiencing headaches since the injury in service as the Board deems such statements to be less than credible, when considered in conjunction with the record as a whole noting the contrary.  While the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining the weight of such evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Therefore, for the reasons explained above, the lay statements in the file do not constitute competent and credible lay evidence of a medical nexus opinion and are not sufficient to establish the presence of chronic headaches from the time the Veteran was discharged from service to the present as required under 38 C.F.R. § 3.303(b).  
The treatise evidence submitted in support of the claim is of limited probative value because it discusses mainly traumatic brain injury.  The treatise evidence indicates that to sustain such trauma, a projectile must have pierced the skull.  There is simply no evidence in the file to show that the Veteran sustained a traumatic brain injury at the time of the scalp laceration.  A CT scan in December 2004 was interpreted as normal.  There was no evidence of traumatic brain injury.  

In his January 2004 letter, J.S.H., M.D., noted that the Veteran had asked him to write him a letter stating that he had complained of headaches since the shrapnel wound in service.  However, Dr. H. did not report that he personally treated the Veteran for complaints of headaches.  Hence, the statement was made based solely on the Veteran's reported history, and the history the Veteran provided is not consistent with the evidence contained in the record.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Additionally, medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez, 13 Vet. App. 282 (1999).  Consequently, this statement is also of limited probative value.  See Bloom, supra.  

Finally, with regard to the question of whether the Veteran's headaches are proximately due to or aggravated by his service-connected PTSD, the Board again finds that the most probative evidence in the file (the January 2011 VHA opinion and November 2011 addendum report) is negative.  In the March 2009 VA examination report, the physician noted that it would be speculation for him to comment on the relationship between these two disabilities.  Hence, the VHA opinion was obtained.  The VHA statements were based on a complete review of the record and provided a complete rationale for the opinion, including references to specific documents contained in the record.  For example, the physician specifically noted that there were virtually no treatment reports which documented complaints of headaches at the time that the Veteran sought treatment for his PTSD.  Additionally, upon VA examination in October 2007, the physician observed that the Veteran related that the precipitating factors for his headaches were waking in the morning with an associated backache and standing in the sunlight and heat.  He did not mention his PTSD.  Hence, it was concluded that the Veteran's headaches were not due to or aggravated by his service-connected PTSD.  The Board has accorded this opinion significant probative weight.  See Winsett, Bloom, supra.  

In support of this aspect of the claim, the Veteran submitted a February 2007 statement from J.W., L.C.S.W.  Mr. W. remarked that the Veteran's migraine headaches appear to be worse when he is under stress or after an angry outburst.  He also stated that there was "some feeling that his headaches are directly related to his stress responses or at least significantly contribute to them."  The Veteran has not been diagnosed with migraine headaches.  Moreover, the clinical evidence related to the Veteran's PTSD does not show that the Veteran's mentions his headaches when he seeks treatment for his PTSD.  In the absence of supporting clinical records, the Board finds that there is no factual support in the record for Mr. W's statement.  Hence, it lacks probative value.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  

Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2011).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The criteria for evaluating hearing impairment call for the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  38 C.F.R. § 4.85 (2011).  These results are then charted on Table VI and Table VII, as set out in the Rating Schedule.  In order to establish entitlement to a compensable or higher evaluation for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  

Section 4.86 provides that hearing tests will be conducted without hearing aids.  It also addresses exceptional patterns of hearing loss, for example, when the puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 (2011).  

At a VA audiological examination in April 2003, audiometric studies revealed puretone thresholds of 30, 25, 55 and 85 decibels in the right ear and 25, 40, 65, and 85 decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, respectively.  The average pure tone threshold in the right ear was 48.75 decibels and in the left ear was 53.75 decibels.  Speech discrimination ability was 96 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed bilateral hearing loss.  

The findings on the Veteran's audiometric studies in April 2003 correlate to a designation of level I hearing in the right ear and level I hearing in the left ear.  Table VII of § 4.85 provides for a 0 percent (noncompensable) evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated.  A more severe level of hearing loss has not been clinically demonstrated during the appeal period.  Therefore, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected bilateral hearing loss at any time during the appeal period.  

The Board is sympathetic to the Veteran's assertions that his level of hearing loss is more severely disabling, particularly with regard to his difficulty hearing people speak, and that he should be compensated accordingly.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Here, a mechanical application of the rating schedule results in a noncompensable rating under Diagnostic Code 6100.  

Extra-schedular Rating

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his bilateral hearing loss disability that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial compensable rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Alemany, Gilbert, supra.  

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.



ORDER

Service connection for a headache disorder, including secondary to service-connected residuals of shrapnel wound to the head and/or PTSD is denied.  

A compensable initial rating for bilateral hearing loss disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


